Citation Nr: 0407017	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  98-13 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain including as a result of exposure to 
herbicides.

2.  Entitlement to service connection for an organic brain 
disorder, claimed as cortical atrophy manifested by dizzy 
spells and altered mentation with history of lacunar infarct 
including as a result of exposure to herbicides.

3.  Entitlement to service connection for chronic persistent 
peripheral neuropathy including as a result of exposure to 
herbicides.

4.  Entitlement to an evaluation greater than an initial 50 
percent for post-traumatic stress disorder (PTSD) prior to 
September 12, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active service from October 1966 to 
August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In April 2001 the Board previously remanded this case to the 
RO for notification and compliance of Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The case is once more before the Board for 
appellate review.  

During the development of this appeal the RO in January 2002 
granted service-connection for PTSD, evaluated as 50 percent 
disabling effective May 23, 2001.  The veteran filed a notice 
of disagreement (NOD) as to the assignment of an initial 50 
percent evaluation for PTSD. 

In June 2002 the RO granted a 100 percent evaluation for 
service-connected PTSD effective from September 12, 2001.  
The issue of entitlement to an evaluation greater than 50 
percent for service-connected PTSD remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

Since the veteran's NOD encompasses the remaining issue of 
entitlement to an initial disability rating greater than 50 
percent for PTSD prior to September 12, 2001, the RO must 
issue a statement of the case (SOC) on such issue.  

In Manlicon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in these circumstances where a NOD is filed, but a SOC has 
not been issued, the Board must remand the claim for issuance 
of a SOC. 

Also, the issue of entitlement to service connection for 
chronic persistent peripheral neuropathy will be addressed in 
the Remand section of the decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

2.  Disability manifested by chest pain has not been 
diagnosed with any disorder that is recognized by VA as being 
etiologically related to exposure to herbicide agents used in 
Vietnam.

3.  The competent and probative medical evidence establishes 
that a chronic disability manifested by chest pain was not 
shown in active service or for many years thereafter.  

4.  The competent and probative medical evidence establishes 
that the veteran does not have a chronic disability 
manifested by chest pain which has been linked to active 
service on any basis including exposure to herbicide agents.  

5.  Organic brain disorder, claimed as cortical atrophy 
manifested by dizzy spells and altered mentation with history 
of lacunar infarct is not recognized by VA as being 
etiologically related to exposure to herbicide agents used in 
Vietnam.

6.  The competent and probative medical evidence establishes 
that an organic brain disorder, claimed as cortical atrophy 
manifested by dizzy spells and altered mentation with history 
of lacunar infarct was not shown in active service or for 
many years thereafter.  

7.  The competent and probative medical evidence establishes 
that the veteran does not have an organic brain disorder, 
claimed as cortical atrophy manifested by dizzy spells and 
altered mentation with history of lacunar infarct which has 
been linked to active service on any basis including exposure 
to herbicide agents.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by chest pain was not 
incurred in or aggravated by active service nor may be 
presumed to have been incurred therein including due to 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303(b)(d), 
3.307, 3.309 (2003).

2.  An organic brain disorder, claimed as cortical atrophy 
manifested by dizzy spells and altered mentation with history 
of lacunar infarct was not incurred in or aggravated by 
active service nor may be presumed to have been incurred 
therein including due to exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(b)(d), 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service medical records are silent regarding complaints, 
findings or diagnoses of a chronic disability manifested by 
chest pain and an organic brain disorder, claimed as cortical 
atrophy manifested by dizzy spells and altered mentation with 
history of lacunar infarct.  On an August 1967 separation 
physical examination report, all pertinent clinical 
evaluations were normal.  

The physician's summary of defects and diagnoses was silent 
for disability manifested by chest pain and an organic brain 
disorder, claimed as cortical atrophy manifested by dizzy 
spells and altered mentation with history of lacunar infarct.

The extensive postservice medical evidence first shows 
evidence of complaints of  chronic disability manifested by 
chest pain of noncardiac origin dating from approximately the 
early 1990's.  The possibility of somatic or neuropathic 
origin was suggested.  Also noted was treatment for 
complaints associated with an organic brain process, 
including cortical atrophy manifested by dizzy spells and 
altered mentation with history of lacunar infarct.  

A February 2002 VA general medical examination report shows 
that the examiner undertook an extensive review of the 
veteran's claims file.  It was noted as medical history that 
the veteran initially claimed his chest pain was due to 
repeated pulmonary emboli, but on examination he reported 
that a doctor told him he had thalamic pain from his stroke 
in 1993.  

Following a review of the claims file and examination 
findings the examiner opined that the veteran's chest pain 
was of unknown etiology and was not associated with heart 
disease.  Also, he stated that the veteran's chest pain was 
unrelated to exposure to Agent Orange in service.  

A February 2002 VA psychiatric examination report shows that 
the veteran claimed that his poststroke symptoms and poor 
functioning were related to his exposure to Agent Orange 
while on active duty.  He dated the onset of problems to 
about 1993 when he had a recurrent pulmonary embolism.  He 
also reported a pulmonary embolism in 1970 of unknown origin.  

Following a review of the veteran's claims file and 
examination findings the examiner noted the presence of an 
organic brain syndrome of post-stroke damage.  It was noted 
the symptoms were consistent with post-stroke dementia 
manifested by decreased functioning.  

The examiner opined that he was unaware of any definitive 
studies to correlate cerebral stokes with Agent Orange.  He 
noted that the veteran's decreased functioning and loss of 
cognitive ability followed the stroke in mid 1993.  

A July 2002 VA hemic disorder examination report is of 
record.  The examiner noted that the veteran's claims file 
was referred to him by the RO for an opinion regarding the 
veteran's claim of an etiologic link between a 
hypercoagulability disorder and exposure to Agent Orange.

It was noted that the claims file contained an extensive 
document created with the apparent assistance of the 
veteran's representative noting VA's investigation into the 
health effects of Agent Orange. 

Following a review of the claims file the medical specialist 
opined that he was unaware of any information in the 
generally available medical literature that links exposure to 
Agent Orange with any abnormality of the blood clotting 
system either predisposing to bleeding or predisposing to 
clotting.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If the disorder is a cerebrovascular accident or organic 
disease of the nervous system, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in the development of peripheral 
neuropathy, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of date of onset.  38 C.F.R. § 
3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  

Also, the Board notes that Section 3 of the Agent Orange Act 
of 1991, Pub. L. 102-4, 105 Stat. 11, directed the Secretary 
to seek to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  Congress 
mandated that NAS determine, to the extent possible: (1) 
Whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  

Section 3 of Pub. L. 102-4 also required that NAS submit 
reports on its activities every two years (as measured from 
the date of the first report) for a ten-year period.  
Section 2 of Pub. L. 102-4, codified in pertinent part at 38 
U.S.C.  1116(b) and (c), provides that whenever the 
Secretary determines, based on sound medical and scientific 
evidence, that a positive association (i.e., the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association) exists between 
exposure of humans to an herbicide agent (i.e., a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the Vietnam Era) and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  

If the Secretary determines that a presumption of service 
connection is not warranted, he is to publish a notice of 
that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.

As required by law, the Department of Veterans Affairs (VA) 
gave notice that the Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991 and 
the Veterans Education and Benefits Expansion Act of 2001, 
has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for various 
conditions including circulatory disorders, cognitive and 
neuropsychiatric effects and any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 68 Fed. 
Reg. 27630-27641 (May 20, 2003).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) was overruled to the extent they 
conflict with Supreme Court and Federal Circuit precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

During the appeal period, the RO notified the veteran of the 
VCAA of 2000.  The veteran was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  The 
record shows the veteran was sufficiently placed on notice of 
the information and evidence not of record that is necessary 
to substantiate his claims, of the information and evidence 
that VA will seek to provide, of the information and evidence 
that he was expected to provide, and that he should give VA 
all information and evidence he had pertaining to these 
claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist having been 
met under both the former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002)), 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159).  

In a March 2003 letter the veteran stated he had additional 
evidence to submit.  By letter of April 4, 2003 the RO 
advised the veteran he had 30 days to submit additional 
evidence in support of his claims.  No additional evidence 
was received by the RO.  

The veteran has not identified any outstanding medical 
evidence of treatment for the disabilities at issue on 
appeal.  As the CAVC has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992). 

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claims.  The RO also provided the veteran with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial RO decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication in May 1997, the notice 
was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated in a 
Supplemental Statement of the Case provided to the appellant 
in May 2003.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The Board notes that the 
development of all pertinent evidence regarding the current 
issues on appeal has been ongoing for almost 7 year.  During 
the appeal period the Board remanded this case to the RO to 
afford the veteran an opportunity to submit additional 
evidence.  In May 2003 he failed to submit any additional 
evidence within the extended time period granted by the RO.

The RO has provided the veteran with the reasons his claim 
could not be granted based upon the evidence of record. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.


Service Connection

Upon review of the evidentiary record, the Board finds that 
it is clear that the veteran served in Vietnam during his 
period of active duty from October 1966 to August 1968.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  

The medical record, however, shows that the veteran's claimed 
disabilities of chronic disability manifested by chest pain 
and organic brain disorder, claimed as cortical atrophy 
manifested by dizzy spells and altered mentation with history 
of lacunar infarct are not conditions enumerated as 
presumptive disabilities.  

Also, the Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991 has recently 
determined that a presumption of service connection is not 
warranted for circulatory disorders, cognitive and 
neuropsychiatric effects based on exposure to herbicides in 
Vietnam.  Further, the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (May 20, 2003).  

Accordingly, under the law, the veteran is not entitled to a 
presumption that his chronic disability manifested by chest 
pain and organic brain disorder, claimed as cortical atrophy 
manifested by dizzy spells and altered mentation with history 
of lacunar infarct, which were first manifest in the 1990's 
are etiologically related to his exposure to herbicide agents 
used in Vietnam.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  

Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address whether 
service connection may be awarded for a chronic disability 
manifested by chest pain and an organic brain disorder, 
claimed as cortical atrophy manifested by dizzy spells and 
altered mentation with history of lacunar infarct on a direct 
incurrence basis.

The service medical records are silent regarding the presence 
of chronic disability manifested by chest pain and an organic 
brain disorder, claimed as cortical atrophy manifested by 
dizzy spells and altered mentation with history of lacunar 
infarct.   The extensive post service medical evidence first 
revealing the presence of pertinent disability(ies) dates 
from  the early 1990's, more than 20 years after separation 
from service.  

Significantly, the competent medical evidence on file 
included pertinent VA medical opinions based on a review of 
the claims file and generally available medical literature.  
The opinions expressed by the respective VA examiners show 
that no etiologic link exists between the veteran's chronic 
disability manifested by chest pain of unknown origin and an 
organic brain disorder, claimed as cortical atrophy 
manifested by dizzy spells and altered mentation with history 
of lacunar and active duty including exposure to herbicides.  

The veteran has not submitted any contradicting medical 
opinions based on supporting medical evidence.  

The record lacks competent medical evidence demonstrating a 
positive  association between the claimed disabilities on 
appeal and Agent Orange based on sound medical and scientific 
evidence equal to or outweighing the credible evidence 
against such association noted by the NAS.  

The only support for this claim is found in the veteran's 
statements on file.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Espiritu v. 
Derwinski, 2 Vet. App.  492, 494 (1992). 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for chronic disability manifested by chest 
pain and an organic brain disorder, claimed as cortical 
atrophy manifested by dizzy spells and altered mentation with 
history of lacunar infarct.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).









ORDER

Entitlement to service connection for a chronic disability 
manifested by chest pain including as a result of exposure to 
herbicides is denied.

Entitlement to service connection for an organic brain 
disorder, claimed as cortical atrophy manifested by dizzy 
spells and altered mentation with history of lacunar infarct 
including as a result of exposure to herbicides is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02. 

The veteran contends that service connection should be 
established for peripheral neuropathy as related to his 
exposure to herbicide agents while serving in Vietnam.  

The record contains VA medical opinions noted on a February 
12, 2002, general medical examination report and a July 12, 
2002, neurology clinic notation at VAMC, Prescott, Arizona 
suggesting an etiologic relationship between the veteran's 
chronic peripheral neuropathy and exposure to Agent Orange.  
However, no supporting medical data was reported.  

The NAS has recently determined that updated scientific 
evidence shows no current association between the onset of 
chronic peripheral neuropathy and exposure to Agent Orange.  
See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003).  
Accordingly, additional development is needed to afford the 
respective VA physicians in February 2002 and July 2002 the 
opportunity to identify any supporting information in the 
generally available medical literature that links exposure to 
Agent Orange with chronic peripheral neuropathy, if 
available.  .  Otherwise, the opinions will be considered to 
have been based on speculation.  

Also, in reviewing the record the Board notes that the 
veteran submitted a timely NOD as to the issue of entitlement 
to a disability rating greater than 50 percent for PTSD prior 
to September 12, 2001.  

Accordingly, the Board is required to remand such issue to 
the RO for issuance of an adequate SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board notes that CAVC has held that section 5103(a), as 
amended by the VCAA of 2000 and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)

The Board is compelled to remand this case to issue a SOC on 
the issue of entitlement to an initial disability rating 
greater than 50 percent for PTSD prior to September 12, 2001 
and enforce compliance with the provisions of the new section 
5103(a) which requires VA to inform the veteran of 
information or evidence necessary to substantiate the claim 
as well as which evidence VA will seek to provide and which 
evidence the veteran is to provide.  

To ensure that VA has met full compliance with the duty to 
assist and due process requirements, the case is REMANDED to 
the VBA AMC for the following development:

1.  The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The VBA AMC must review the claims file and ensure that 
all notification and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully 
complied with and satisfied to include requesting the veteran 
to submit any evidence in his possession that pertains to the 
claims, or something to the effect that the veteran should 
"give us everything you've got pertaining to his claimed 
entitlement to service connection for chronic peripheral 
neuropathy including as a result of exposure to herbicides 
and entitlement to an initial evaluation greater than 50 
percent for PTSD prior to September 12, 2001.  See also 38 
C.F.R. § 3.159 (2003).  See also Veterans Benefits Act of 
2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA and Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

3.  The VBA AMC should arrange for the respective VA 
physicians as noted in the February 12, 2002, general medical 
examination report and July 12, 2002, neurology clinic 
notation at VAMC, Prescott, Arizona suggesting the existence 
of an etiologic relationship between the veteran's chronic 
persistent peripheral neuropathy and exposure to Agent 
Orange, to supplement their opinions with supporting medical 
evidence.  

The VA physicians should identify any supporting information 
in the generally available medical literature that links 
exposure to Agent Orange with chronic peripheral neuropathy, 
if available.  The medical opinions supporting a positive 
association between chronic persistent peripheral neuropathy 
and Agent Orange must be based on sound medical and 
scientific evidence that equals or outweighs the credible 
evidence against such association noted by the NAS.  
Otherwise, the opinions will be considered to have been based 
on speculation.

4.  The VBA AMC should review the claims file to ensure that 
all of the above requested development has been completed.  
The VBA AMC should implement corrective procedures, if 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The VBA AMC should issue an appropriate SOC on the issue 
of entitlement to an initial evaluation greater than 50 
percent for PTSD prior to September 12, 2001.  The veteran 
should be notified that if he wants to appeal, he has to 
submit a substantive appeal within 60 days of the SOC, or 
within one year after the initial notification of denial. 

6.  The VBA AMC should readjudicate the issue of entitlement 
to service connection for chronic persistent peripheral 
neuropathy including as a result of exposure to herbicides.  

Following compliance with due process procedures the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of 
Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
Appeal to the United States Court of Appeals for Veterans Claims (Court)
File with the Board a motion for reconsideration of this decision
File with the Board a motion to vacate this decision 
File with the Board a motion for revision of this decision based on clear 
and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
Reopen your claim at the local VA office by submitting new and material 
evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS)  4597Page 1CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS)  4597Page 2

